1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and FIDELITY
     NATIONAL TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                         Case No.: 2:21-CV-00996-APG-DJA
19                            Plaintiff,               STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
20                    vs.                              COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                  FIRST REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and Fidelity
25
     National Title Insurance Company (“Fidelity”) (collectively “Defendants”) and plaintiff Wells
26
     Fargo Bank, N.A. (“Wells Fargo”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
1           1.      On May 24, 2021 Wells Fargo filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On May 24, 2021, Fidelity removed the instant case to the United States District
4    Court for the State of Nevada (ECF No. 1);
5           3.      Fidelity’s response to Wells Fargo’s complaint is currently due on June 29, 2021,
6    while FNTG’s response is currently due on July 2, 2021;
7           4.      Counsel for Defendants request a 35-day extension for FNTG (38 days for
8    Fidelity) through and including Friday, August 6, 2021 for Defendants to file their respective
9    responses to Wells Fargo’s complaint to afford Defendants’ counsel additional time to review and
10   respond to Wells Fargo’s complaint.
11          5.      Counsel for Wells Fargo does not oppose the requested extension;
12          6.      This is the first request for an extension made by counsel for Defendants, which is
13   made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to
2    the complaint are hereby extended through and including Friday, August 6, 2021.
3    Dated: June 23, 2021                        SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
7                                                      INC. and FIDELITY NATIONAL TITLE
                                                       INSURANCE COMPANY
8
     Dated: June 23, 2021                        WRIGHT FINLAY & ZAK, LLP
9

10
                                                 By:    /s/-Darren T. Brenner
11
                                                       DARREN T. BRENNER
                                                       Attorneys for Plaintiff
12
                                                       WELLS FARGO BANK, N.A.
13
     IT IS SO ORDERED.
14
                        24th day of _____________,
            Dated this _____            June       2021.
15
                                                 __________________________________________
16                                               DANIEL J. ALBREGTS
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
